This is an appeal from an order of the chancery court of Harrison county, entered upon the hearing of a contest *Page 864 
of the probate claim of appellant against the estate of John A. Lozes, deceased, the question involved being whether or not the said claim was itemized as required by statute, section 1671, Code of 1930.
John A. Lozes died intestate, and, after the publication of the administrator's notice to creditors to probate their claims, the appellant filed its account against the said estate for the sum of six hundred fifty-eight dollars and thirty-eight cents, with the statutory form of affidavit attached, executed by its treasurer, and the account was probated, allowed, and registered by the clerk.
After the time allowed for probating claims had expired, both the administrator, and the minor heirs at law of the deceased by their guardian, filed objections to the said claim of appellant. The original objections filed by the administrator raised questions of law only, one of the objections being that the claimant failed and neglected to file an itemized account or statement of his claim, as required by statute. The objections filed by the guardian of the minor heirs were the same, with the additional ground that, "said estate is not indebted to the claimant, nor was said decedent indebted to such claimant, in the manner and form alleged by the claimant;" and by amendment allowed by the court, the last above-stated ground of objection was added to the objections of the administrator.
Upon motion of the contestants, the several objections were consolidated, and upon the hearing of the consolidated contest, motions by the appellant to be allowed to amend its probated claim and to strike out and to make more specific the ground of objection above quoted, and which was added to the administrator's objections by amendment, were overruled; and the court entered a decree reciting: "The court further adjudges that the claimant, Friedman-Shelby of International Shoe Company, has failed to file an itemized statement of its aforesaid claim as required by the statute, and that *Page 865 
as to the paper of writing filed herein as a statement of said claim the court desires to be further advised as to whether statement is within the meaning of the statute; and that said claimant be and it is hereby granted leave to file herein copies of the original invoices representing the goods alleged to have been sold to the deceased John A. Lozes, for the court's examination on the point."
No further order in the matter was made, and before the expiration of the time allowed for an appeal from the aforesaid decree, the claimant perfected this appeal.
In our opinion the decree appealed from is not a final decree from which an appeal will lie. It is clearly interlocutory and the record discloses no order of the court or chancellor allowing an appeal therefrom, as provided for in Code 1930, section 14. Consequently, the appeal is dismissed, and the cause remanded.
Appeal dismissed.